Citation Nr: 1627942	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-32 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hip disability, claimed as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a disability manifested by shortness of breath, claimed as secondary to in-service asbestos exposure. 
 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1979 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ascertain the current nature and etiology of the claimed disabilities on appeal.  All outstanding VA treatment records should be obtained on remand.

Left Hip

The Veteran asserts that his left hip disability was caused or aggravated by his service-connected right knee disability.  He has received numerous VA examinations regarding the etiology of his left hip disability; however, none the VA examination reports have provided an adequate opinion regarding whether the Veteran's service-connected right knee disability aggravated his left hip disability beyond its normal progression.  On remand, the RO should request a medical opinion that adequately discusses the aggravation element of the claim.  

Shortness of Breath/Respiratory Difficulties

The Veteran asserts that he has trouble breathing that began in service; he asserts that the condition may be due to in-service dust and asbestos exposure.  See, e.g., April 2009 Notice of Disagreement and August 2009 substantive appeal.  Exposure to asbestos has been conceded.  See August 2014 Asbestos Determination Memorandum. 

The RO requested an independent medical opinion to determine the nature and etiology of the Veteran's claim for trouble breathing in March 2014.   The opinion provider stated that a September 1980 x-ray pre-dated service.  The provider also stated that the only documentation in service treatment records (STRs) regarding trouble breathing was dated May 1982.  Both of these statements are incorrect.  As provider's opinion is based on an inaccurate premise, the opinion must be afforded no probative weight.  

On remand, the RO should request an addendum medical opinion regarding the nature and etiology of any current respiratory disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records and associate them with the claims file.

2.  After updated records have been obtained, request a medical opinion regarding the nature and etiology of the Veteran's left hip disability.  The claims file must be made available to and reviewed by the examiner.  

After considering the Veteran's pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right knee disability aggravated his left hip disability beyond its natural progression?  If aggravated, specify attempt to establish the baseline level of disability of the left hip condition prior to aggravation by the service-connected right knee disability.

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

3.  After updated records have been obtained, request an addendum medical opinion regarding the nature and etiology of the Veteran's respiratory condition.  The claims file must be made available to and reviewed by the examiner.  

The provider should review the entire claims file and cite relevant evidence.  In addition, the medical opinion must discuss the following: 

* During service, in September 1980, the Veteran went to sick call complaining of a history of productive cough for eight months with chest congestion and pain upon inhalation.  He received an x-ray, also in September 1980, which was normal.  

* An STR dated May 1982 reflects the Veteran sought treatment for shortness of breath, with onset about two weeks prior. 

* In his August 2009 substantive appeal, the Veteran stated, "I cannot confirm that all my sinuses and breathing problems come from asbestos exposure, but my breathing and sinus problems started after performing ship rehab aboard U.S.S. Okinawa.  I was part of an asbestos tile removal team on ship and dust conditions were quite severe.  Breathing problems started then and continue to this day."  

Then, after considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should respond to the following:

(a) Identify all breathing-related conditions found to be present, including lung disorders, sinusitis, and rhinitis.

(b) Is it at least as likely as not (50 percent or greater probability) that any identified condition had onset in service?

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  Then, after conducting any additional indicated development, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


